 

Exhibit 10.214

 

SECOND AMENDMENT TO SUBLEASE AGREEMENT

THIS SECOND AMENDMENT TO SUBLEASE AGREEMENT (the “Amendment”) is made and
entered into as of the     day of                    , 2019, (the “Execution
Date”) but effective upon the Effective Date (as hereinafter defined), by and
between ADK GEORGIA, LLC, a Georgia limited liability company (“Sublessor”) and
3460 POWDER SPRINGS ROAD ASSOCIATES, L.P., a Georgia limited Partnership
(“Sublessee”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain lease dated August 1, 2010, as amended (the
“Master Lease”), Sublessor leased from William F. Foster (“Landlord”) the
premises described in the Master Lease;

WHEREAS, Sublessor and Sublessee have entered into that certain Sublease
Agreement dated January 31, 2015 for that certain skilled nursing facility
located at 3460 Powder Springs Road, Powder Springs, Georgia 30127, as amended
pursuant to that certain First Amendment to Sublease Agreement dated as of
September 23, 2015 (as amended, the “Sublease”); and

WHEREAS, Sublessor and Sublessee desire to further amend the Sublease as
hereinafter set forth.

NOW, THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, paid by each party to the
other, the receipt and sufficiency of which are hereby acknowledged, and the
mutual covenants and benefits flowing between the parties, Sublessor and
Sublessee, intending to be legally bound, do hereby covenant and agree as
follows:

1.Capitalized Terms. Unless otherwise defined herein, all capitalized words and
phrases used herein shall have the same meanings ascribed to them in the
Sublease.

2.Effective Date. This Amendment shall be effective as of the Execution Date
(the “Effective Date”).

3.Base Rent. Section 3 of the Sublease is hereby deleted in its entirety and the
following is inserted in lieu thereof:

 

 

871993_2

--------------------------------------------------------------------------------

 

“During the Term, Sublessee shall pay in advance to Sublessor on or before the
1st day of each month (except for the first payment, which shall be made on the
Commencement Date), the following amounts as Base Rent (as defined below):

 

Lease Year

 

Base Rent Per Month

Year 1

 

$175,000.00

Year 2

 

$176,750.00

Year 3

 

$178,517.50

Year 4

 

$162,274.41

Year 5

 

$163,897.15

Year 6

 

$165,536.12

Year 7

 

$167,191.48

Year 8

 

$168,863.40

Year 9

 

$170,552.03

Year 10

 

$172,257.55

Year 11

 

$173,980.13

Year 12

 

$175,719.93

Year 13

 

$177,477.13

 

Commencing on the first day of any extended term of this Lease and on the first
day of each year thereafter during an extended term, Base Rent payable hereunder
shall increase by two percent (2%) over the Base Rent for the previous year.”

4.Agreement in Effect. Except as herein specifically provided, all other terms
and provisions of the Sublease shall remain in full force and effect, and are
hereby ratified and reaffirmed by the parties.

[Signatures on Following Page]

871993_2

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

SUBLESSOR:

 

ADK GEORGIA, LLC,

a Georgia limited liability company

 

 

 

By:

 

/s/ Brent Morrison

Name:

 

Brent Morrison

Title:

 

Manager

 

 

 

SUBLESSEE:

 

3460 POWDER SPRINGS ROAD

ASSOCIATES, L.P.,

a Georgia limited partnership

 

 

 

By:

 

/s/ James J Andrews

Name:

 

James J Andrews

Title:

 

President

 

871993_2

3